Filed 9/23/14 In re Gage J. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re GAGE J., a Person Coming Under the
Juvenile Court Law.
                                                                 D065363
THE PEOPLE,

         Plaintiff and Respondent,                               (Super. Ct. No. JCM233464)

         v.

GAGE J.,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County, Aaron H.

Katz, Judge. Affirmed.

         Jared G. Coleman, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Julie L. Garland, Assistant Attorney General,

Barry Carlton and Christopher P. Beesley, Deputy Attorneys General, for Plaintiff and

Respondent.
       Minor Gage J. (Gage) admitted to possessing a knife on school grounds, as alleged

in a petition filed in the juvenile court. (Pen. Code, § 626.10, subd. (a)(1).) During a

later hearing, Gage moved to withdraw his admission. The court denied his request

without prejudice and placed him on formal probation.

       Gage appeals, contending he is entitled to withdraw his admission because the

juvenile court failed to orally advise him of the one-year maximum period of

confinement as a direct consequence of his plea. We disagree and affirm the order of the

juvenile court denying his request to withdraw his admission.

                                     BACKGROUND

       A petition filed with the juvenile court alleged Gage possessed a knife on school

grounds (count 1) and violated curfew (count 2). (Pen. Code, § 626.10, subd. (a)(1); San

Diego Mun. Code, § 58.0102, subd. (a).) The court initially placed Gage on informal

supervision, but reinstated the petition a few months later because Gage was expelled

from school and continued to demonstrate behavioral problems at home.

       Immediately after the court reinstated the petition, counsel explained Gage was

willing to admit count 1 in exchange for the People's dismissal of count 2. Gage was

advised of and waived his constitutional rights, then admitted the knife allegation.

Before Gage entered his admission, however, the court did not orally advise him of the

maximum term of confinement, which was one year. Although the court did not orally

advise Gage of the potential term of confinement, both Gage and the court signed the

minute order the same day, which stated: "The minor is advised the maximum term for



                                             2
Count 1 is 1 year," and "[t]he minor is advised the overall maximum term of confinement

is 1 year."

       At the next hearing Gage moved to withdraw his admission, challenging the

court's decision to revoke his informal supervision. The court rejected this argument,

noting its decision to revoke informal supervision was a separate issue having no effect

on the validity of Gage's admission. The court denied the motion without prejudice "to

be renewed for appropriate grounds."

       Gage did not renew his request to withdraw his admission at either of the two

continued disposition hearings that followed. At the final disposition hearing, Gage again

expressed his dissatisfaction with the court's decision to revoke informal supervision,

stating, "I have not broken informal probation . . . and I don't see why the court is pushing

me to be on probation for a year . . . ."

                                        DISCUSSION

        Gage for the first time on appeal contends he should be able to withdraw his

admission based on the juvenile court's failure to orally advise him of the direct

consequences of his plea.1 He contends he would not have admitted the knife allegation

had the juvenile court orally admonished him of the one-year maximum term of

confinement. Because the record shows Gage was aware of the one-year maximum term,

we conclude he fails to establish the prejudice necessary to warrant a withdrawal of his

admission.


1      Although the People argue Gage forfeited this claim by failing to raise this
objection in the juvenile court, we nevertheless dispose of it on the merits.
                                             3
A. Legal Principles

       Generally, a defendant may move the trial court to set aside a guilty plea for good

cause at any time before the entry of judgment. (Pen. Code, § 1018.) "Good cause"

requires a showing by clear and convincing evidence of mistake, ignorance, fraud, duress

or any other factor that overcomes the exercise of free judgment. (People v. Cruz (1974)

12 Cal.3d 562, 566.) The grant or denial of such a withdrawal motion is "within the

sound discretion of the trial court and must be upheld unless an abuse thereof is clearly

demonstrated." (People v. Superior Court (Giron) (1974) 11 Cal.3d 793, 796.)

       The validity of a guilty plea requires a record demonstrating the trial court advised

the defendant of the direct consequences of the conviction, including the permissible

range of punishment provided by statute. (Bunnell v. Superior Court (1975) 13 Cal.3d

592, 605.) The phrase, "possible range of punishment," has been interpreted to mean an

advisement of the maximum and minimum prison terms that may be imposed upon

conviction. (In re Carabes (1983) 144 Cal.App.3d 927, 932-933.) Thus, the trial court

errs when it fails to advise a defendant of the maximum term of punishment as a

consequence of his or her plea. (Bunnell, supra, at p. 605.)

       However, as the California Supreme Court explained in People v. Walker (1991)

54 Cal.3d 1013, 1022-1023, a defendant is entitled to relief based on the trial court's

failure to advise of the maximum term of confinement only if the defendant establishes

that he or she was prejudiced by the error. (In re Moser (1993) 6 Cal.4th 342, 352.) To

establish prejudice, a defendant must demonstrate it is "reasonably probable" that he or

she would not have pleaded guilty if not for the error. (Walker, supra, at p. 1023.)

                                             4
B. Analysis

       Although the juvenile court failed to orally advise Gage he could be subject to

confinement in juvenile court for up to one year, we conclude on this record that the

court's failure to do so was harmless. Gage was represented by counsel (and Gage

indicated to counsel that he was willing to admit the knife allegation). Immediately after

Gage entered his admission, the record shows he signed the minute order, which clearly

advised the maximum term of confinement for possessing a knife on school grounds was

one year.

       Moreover, Gage was given several opportunities to move to withdraw his

admission based on the court's failure to advise him of the direct consequences of his

plea. The record also shows, however, Gage made no effort to do so, suggesting he did

not consider the court's failure significant in his decision to admit the knife allegation.

       In addition, Gage's statement at the final disposition hearing that he did not "see

why the court [was] pushing [him] to be on probation for a year" shows he was in fact

aware of the maximum term of punishment for possessing a knife on school grounds.

       Gage's assertion in his brief that, but for the court's failure to advise him he would

not have made his admission, without any evidentiary support from the record, is

insufficient to establish prejudice. As such, we are satisfied on this record that Gage had

full recognition of the consequences of his admission, including the potential term of

confinement in juvenile hall for up to one year. Because Gage was aware of the potential

term of confinement, he cannot demonstrate that he was prejudiced by the juvenile court's

failure to confirm his awareness and is not entitled to withdraw his plea.

                                              5
                                    DISPOSITION

      We affirm the order of the juvenile court denying Gage's request to withdraw his

admission of possessing a knife on school grounds.




                                                               HUFFMAN, Acting P. J.

WE CONCUR:


                  O'ROURKE, J.


                        IRION, J.




                                           6